Long, J.
This cause was heard in open court, and the following opinion filed in it by Judge Frazer:
“This is a bill of interpleader, in which the complainant, the Prudential Insurance Company, having paid certain moneys into court, asks to have a decree entered as*to whether that money shall be paid to the defendant Gertrude P. Liersch, or to Garret Van Winkle, special administrator of Henry Michelsen’s estate.
“The facts in this case, as I understand them, are: Henry Michelsen obtained from the Prudential Insurance Company an insurance policy for the sum of $1,000 upon *437his own life, payable to his executors, administrators, or assigns. He paid the. premiums upon the same for some years. The policy was obtained on the 6th day of April, 1891, and Michelsen paid the premiums until July 10, 1894, at which time he assigned, with the consent of the company, his' interest in the policy, to the defendant Gertrude Liersch. At the time of said assignment, if the premiums had not been paid, the policy would have lapsed, and under the rules and regulations of the company, as shown by the testimony, would have been of no value whatever. On July 10th, or thereabouts, Henry Michelsen went to one Selling, the agent of the Prudential Insurance Company in Detroit, and told him that he was unable to keep up the payment of premiums, and that he desired to assign his policy to Gertrude P. Liersch, who had been his housekeeper and nurse, and wanted to ascertain from the agent of the company whether he could do so. The agent of the company informed him that he could, and then and there, through the instrumentality of the agent, an assignment was prepared, which was offered in evidence, assigning his interest in the policy to Gertrude P. .Liersch, after which Gertrude P. Liersch paid the premiums that subsequently became due upon the policy for some time until the death of Henry Michelsen, and now she claims that, on account of said assignment and the payment of these premiums upon her part, she is entitled to receive the $1,000, the amount of the policy, or whatever is due upon said policy.
“The Prudential Insurance Company, the complainant, manifests a willingness to make this payment of whatever is due upon the policy, but states that the administrator of Henry Michelsen, to wit, Garret "Van Winkle, claims that the defendant Gertrude P. Liersch has no claim upon the money represented by the policy, for ‘ the reason that the company had no authority to assign the policy to her, that she had no insurable interest that could be taken out by her upon the life of Mr. Michelsen, that she was in no way related to him, and for the reason that she had sued the estate of Henry Michelsen, and recovered from it, for services which she had claimed to have rendered as nurse and housekeeper; and for the further reason that it is claimed that, at the time Henry Michelsen made this assignment, he was not of sound mind, and incapable in law, therefore, of making this assignment. As to this proposition, I find the fact to be that, while Henry Michel-*438sen, soon after the assignment of the policy, became paralyzed, and incapable of doing business, still I am well satisfied from the,testimony of Mr. Selling that, at the' time the assignment was made, he was perfectly capable, mentally and otherwise, of making the assignment; and I find nothing in this contention of the defendant Yan Winkle. I find, also, in my opinion of the law, that the-insurance policy obtained by Henry Michelsen upon his own life was a valid policy, and that he had an insurable interest, and that, the policy being valid at the time it was taken out, it was strictly within the power, under the law, for Henry Michelsen to assign that policy to whomsoever he saw fit; and I therefore hold the assignment of the policy to be valid, and whatever is due upon said policy is due and owing to the defendant Gertrude P. Liersch, and the decree of this court may be entered accordingly.”
We think the evidence establishes the fact that Michel-sen was of sound mind when the assignment of the policy was made. There is no statute pointed out which prohibited the assignment to Mrs. Liersch, nor is there any restriction in tbe policy or the by-laws of the company which prohibited the assignment, and the company assented to it. Under such circumstances, Mr. Michelsen had the right to make the assignment. New York Mut. Life Ins. Co. v. Armstrong, 117 U. S. 591; Olmsted v. Keyes, 85 N. Y. 598; Bursingerv. Bank of Watertown, 67 Wis. 75 (58 Am. Rep. 848); Ionia County Savings Bank v. McLean, 84 Mich. 625.
The decree is affirmed, with costs.
The other Justices concurred.